Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jie Yang (Reg. No. 77665) on 10/22/2021.

The application has been amended as follows: 
In claim 4, lines 12-19, separate the content beginning from “calculating a first membership degree function µ2” into a new line (after line 12), with the same indentation position as line 20.
In claim 4, line 26, change “for the driving roller in the first fuzzy prototype;” to --for the driving roller in the first fuzzy prototype; and--.
In claim 4, line 33, change “for the winding roller in the first fuzzy prototype;” to --for the winding roller in the first fuzzy prototype; and--.
In claim 4, line 34, change “correspondingly,” to --wherein--.

Reasons for Allowance
Claims 1-5 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5, the closest prior art of record fails to teach the features of claim 1: “for each of the rollers, executing fuzzy division operation on the respective first root mean square value to obtain a first fuzzy prototype, and executing fuzzy division operation on the respective first kurtosis value to obtain a second fuzzy prototype; calculating a second root mean square value and a second kurtosis value of the vibration data of each of the rollers of the roll-to-roll device for processing flexible material within a target time period; for each of the rollers, calculating a first membership degree function between the respective second root mean square value and the respective first fuzzy prototype , and setting calculating results of the first membership degree function as first-type performance degradation index values, wherein the respective second root mean square value is an input sample of the first membership degree function; for each of the rollers, calculating a second membership degree function between the respective second kurtosis value and the respective second fuzzy prototype , and setting calculating results of the second membership degree function as second-type performance degradation index values, wherein the respective second kurtosis value is an input sample of the second membership degree function,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN C KUAN/Primary Examiner, Art Unit 2857